Citation Nr: 0420078	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.  

2.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1979 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In a November 1998 rating decision, the RO denied an 
evaluation in excess of 10 percent for bronchial asthma.  The 
appellant disagreed and this appeal ensued.  

By November 2001 and April 2003 rating decisions, the RO 
increased the evaluation to 30 percent disabling.  The 
appellant has not clearly expressed an intent to limit his 
appeal to this rating, and so the issue continues in appeal.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (appellant 
presumably seeks the maximum benefit allowed by law when he 
has not clearly expressed an intent to limit the appeal).  By 
the November 2001 rating decision, the RO also denied the 
appellant's claim for a total disability rating based upon 
individual unemployability (TDIU).  He disagreed with this 
determination, and perfected an appeal merged with the issue 
previously set for appellate review.  For these reasons, the 
issues for appellate review are as stated on the title page 
of this decision.  

In his substantive appeal, the appellant requested a hearing 
before the Board in Washington, D.C.  By a March 2004 letter, 
the Board informed him of a scheduled hearing in May 2004.  
The letter informed him that if he failed to report for the 
hearing, or ask for a postponement, the case would be 
processed as though the request for a hearing had been 
withdrawn.  The appellant failed to report for the hearing.  

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  




REMAND

The Board finds that additional development is required prior 
to resolution of this claim.  See 38 U.S.C.A. § 5103A (West 
2002).  The appellant argues that he has applied and received 
disability benefits from the Social Security Administration.  
Documentation of such benefits, and the reasons for its 
award, should be found in a copy of that agency's decision 
and supporting medical evidence.  This evidence would provide 
information relevant to the TDIU claim.  It might also 
contain medical evidence addressing the appellant's bronchial 
asthma, such as the results of pulmonary function testing, 
which would be pertinent to the claim for an increase in the 
bronchial asthma disability.  After obtaining records from 
the Social Security Administration, the RO should provide the 
appellant with VA examinations to address the severity of the 
bronchial asthma disability and to determine whether he is 
unemployable due to service-connected disabilities.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it 
fulfilled its duty to notify the appellant of the evidence 
necessary to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West 2002).  The VA should assist the appellant in these 
matters prior to the Board's review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The case is remanded to the RO 
via the AMC in Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claims for 
Social Security disability benefits, 
copies of all Social Security 
Administration decision(s) concerning the 
appellant, and copies of the evidence 
supporting the decision(s).  Associate 
all documents obtained with the claims 
file.  

3.  The RO should arrange for a VA 
pulmonary examination to determine the 
severity of the service-connected 
bronchial asthma.  Send the claims folder 
to the physician for review; any report 
written by a physician should 
specifically state that such a review was 
conducted.  The examination must include 
a pulmonary function test.  After 
reviewing the available medical records 
and examining the appellant, ask the 
examiner to opine as to the severity of 
the bronchial asthma, including the most 
recent asthmatic attacks.  The examiner 
should specifically note (1) the 
measurements of percent predicted Forced 
Expiratory Volume (FEV1) and percent 
Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC); (2) 
the frequency (per week) of episodes of 
respiratory failure; (3) the frequency of 
visits to a physician for required care 
of exacerbations: (4) the frequency of 
courses of systemic (oral or parenteral) 
corticosteroids, high-dose 
corticosteroids, or immuno-suppressive 
medications, (5) the frequency of 
inhalational or oral bronchodilator 
therapy; and (6) the use of inhalational 
anti-inflammatory medication.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

4.  The RO should arrange for a VA 
examination to determine the effect on 
the appellant's employability of the 
service-connected tinea pedis and 
bronchial asthma.  Send the claims folder 
to the physician for review; any report 
written by a physician should 
specifically state that such a review was 
conducted.  After reviewing the available 
medical records and examining the 
appellant, ask the examiner to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise -
whether the appellant is unemployable, 
and, if so, whether such unemployability 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to the service-connected tinea 
pedis and bronchial asthma.  The examiner 
should be specifically told that 
nonservice-connected disorders, such as 
herpes; hives and allergic reactions to 
grass, shrimp, and contact allergies; and 
schizophrenia, should be specifically 
excluded from the employability 
determination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If the benefit sought 
is not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



